Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-23, 25-29 and 31-33 are pending. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I. Claims 2-23, 25-29 and 31-33, drawn to a method for modulating ATP release in a solid tumor comprising administering a particular antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is a particular tubulin disrupting agent, and wherein the antibody is specific for CD30, in an amount to induce apoptosis in the solid tumor, and a method of inducing immunogenic cell death (ICD) in a solid tumor, a method of inducing immunogenic acid migration to a solid tumor and a method for inducing immunogenic cell death (ICD) in a solid tumor, classified in CPC A61K47/6805, C07K 16/2878, A61K 31/337. 

Group II. Claims 2-23, 25, 29, 31, and 33, a method for modulating ATP release in a solid tumor comprising administering a particular antibody drug conjugate agent having the formula Drug-Linker Unit-Antibody (D-LU-Ab), wherein D is a particular tubulin disrupting agent, and wherein the antibody is specific for an antigen other than CD30, in an amount to induce apoptosis in the solid tumor, and a method of inducing immunogenic cell death (ICD) in a solid tumor, a method of inducing immunogenic acid migration to a solid tumor and a method for inducing immunogenic cell death (ICD) in a solid tumor, classified in CPC A61K47/6805, C07K 16/30, A61K 31/337. 

The inventions are independent or distinct, each from the other because:


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species
This application contains claims directed to the following patentably distinct species of antibody that binds to (A) a particular antigen molecule, e.g., CD19, CD70, CD20, CD52, CD133, EGFR, HER2, VEGF, VEGFR2, PD-1, PDL1, RANKL, CTLA-4, IL-6, SLAMF7, CD3, TNF-alpha, PDGFR-alpha, CD38, GD2, cCLB8, p97, Nectin-4 or EpCAM identifiable in claim 5 and (B) a particular tubulin disrupting agent, e.g., auristatin, a tubulysin, a colchicine, a vinca alkaloid, a taxane, a cryptophycin, a maytansinoid, a hemiasterlin, monomethyl auristatin E (MMAE) monomethyl auristatin F (MMAF), dolostatin-10, tubulysin D, tubuphenylalanine tubutyrosin, colchicine, CA-4, Vinblastine (VBL), vinorelbine (VRL), vincristine (VCR), vindesine (VDS), paclitaxel, docetaxel, 
cryptophycin-1, cryptophycin-52, maytansine, maytansinol, maytansine analogs, DM1, DM3, DM4, ansamatocin-2, hemiasterlin, HTI-286, taccalonolide A, taccalonolide B, taccalonolide AF, taccalonolide AJ, taccalonolide Al-epoxide, discodermolide, epothilone A, epothilone B, or laulimalide identifiable in claim 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, (C) a particular solid tumor identifiable in claim 17, and (D) a particular linker identifiable in claim 20 and 21.  The species are not obvious variants of each other based on the current record. 
	If Group I is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular tubulin disrupting agent, (B) a particular solid tumor, and (C) a particular linker for prosecution on the merits.
If Group II is elected, Applicant is further required under 35 U.S.C. 121 to elect (A) a particular antigen molecule to which the antibody binds, (B) a particular tubulin disrupting agent, (C) a particular 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.   
The different solid tumor expressed different tumor antigen such as the ones recited in claim 5. The different antibody that binds to different antigen such as CD30, CD19, CD70, CD20, CD52, CD133, EGFR, HER2, VEGF, VEGFR2, PD-1, PDL1, RANKL, CTLA-4, IL-6, SLAMF7, CD3, TNF-alpha, PDGFR-alpha, CD38, GD2, cCLB8, p97, Nectin-4 or EpCAM have different heavy and light chain variable domains and they are not obvious variant of each other.  The different tubulin-disrupting agents have different structure, disrupting different stress protein pathways and they are not obvious variants of each other.  The different cleavable linkers cleaved by different proteases.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644